MANDATE

THE STATE OF TEXAS

TO THE 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 18, 2015, the cause upon appeal to
revise or reverse your judgment between

Legend Oaks–-South San Antonio, LLC d/b/a Legend Oaks Healthcare and Rehabilitation Center–-South San
Antonio, Appellant

V.

Emma Molina on Behalf of the Estate of Adella Rocamontes, Appellee

No. 04-14-00289-CV and Tr. Ct. No. 2013-CI-17554

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s April
24, 2014, amended order overruling objections to the expert report and
denying the motion to dismiss is AFFIRMED.

     We ORDER that appellee Emma Molina on Behalf of the Estate of Adella
Rocamontes recover her costs of this appeal from appellant Legend Oaks—
South San Antonio, LLC d/b/a Legend Oaks Healthcare and Rehabilitation
Center—South San Antonio.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 29, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00289-CV

   Legend Oaks–-South San Antonio, LLC d/b/a Legend Oaks Healthcare and Rehabilitation
                              Center–-South San Antonio

                                                     v.

                  Emma Molina on Behalf of the Estate of Adella Rocamontes

        (NO. 2013-CI-17554 IN 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          NISSA DUNN
MOTION FEE                         $10.00   E-PAID          JEFF SMALL
MOTION FEE                         $10.00   E-PAID          JEFF SMALL
MOTION FEE                         $10.00   E-PAID          NISSA DUNN
REPORTER'S RECORD                 $319.00   PAID            HAL LOTZ
INDIGENT                           $25.00   E-PAID          NISSA DUNN
STATEWIDE EFILING FEE              $20.00   E-PAID          NISSA DUNN
FILING                            $100.00   E-PAID          NISSA DUNN
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          NISSA DUNN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 29, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853